Case 1:18-cv-02298-GBD Document 54 Filed 05/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, and
APPRENTICESHIP, JOURNEYMAN — RETRAINING,
EDUCATIONAL AND INDUSTRY FUND; TRUSTEES
OF THE NEW YORK CITY CARPENTERS RELIEF AND
CHARITY FUND; THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-MANAGEMENT
CORPORATION, and the NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS,

Plaintiffs,
-against-

JAIDAN INDUSTRIES INC. and LIBERTY MUTUAL
INSURANCE COMPANY,

Defendants.

 

 

The Summons and Complaint in this action having been duly served on the above-named
Defendant JAIDAN INDUSTRIES, INC. (“JAIDAN’’), and said Defendant having failed to file

an Answer to said Complaint, and said default having been duly noted and upon the annexed

Declaration of Default Judgment,

NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is hereby:

  

18 CV 2298 (GBD), ge.

Peas at

 

DEFAULT JUDGMENT

 

ORDERED AND ADJUDICATED that Plaintiffs do recover of JAIDAN, the Defendant,

with its principal place of business at 16 Capi Lane, Port Washington, New York 11050, in the

amount of $ | [2 iL.0 , consisting of (1) the balance of the interest that accrued on the

delinquency associated with the project known as Chelsea District Health Center Renovation

(“Project”) of $4,507.88, (2) liquidated damages on the delinquency associated with the Project of

$15,508.54, (3) attorneys’ fees and costs in the amount of $27,254.59; (4) post judgment interest
Case 1:18-cv-02298-GBD Document 54 Filed 05/11/20 Page 2 of 2

at the statutory rate; and (5) such further legal, equitable, or other relief as the court sees just and

proper; and, that the plaintiffs have execution therefore.

MAY 14 2099
race, A Dor
Hop Feorey B. Daniels, U.S.D.J.

This document was entered on the docket on

 

see Sites a

 
